Citation Nr: 1206322	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-21 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1953 to September 1955.  The Veteran also reportedly served in the Air Force Reserves from 1961 to 1988.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the Department of Veterans Affairs (VA) Cleveland, Ohio Regional Office (RO).  As the Veteran lives in Texas, the Houston RO has properly assumed jurisdiction over his claim.  

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge in January 2012.  A transcript of the hearing has been associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss, a condition which he contends is causally related to exposure to artillery noise during his active service.  For the reasons that follow, his claim must be remanded.

The Board notes that the Veteran's service treatment records are not available.  Though a copy of the Veteran's September 1955 medical examination at separation has been obtained and associated with the claims folder, it appears that the remainder of his service treatment records was damaged in a 1973 fire at the National Personnel Records Center (NPRC).  

In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Given this heightened duty to assist, VA must make further attempts to obtain any available records from the Veteran's active and reserve service.  

First, in his August 2007 claim and in his January 2012 hearing, the Veteran stated that he was twice hospitalized during his active service for his hearing or for ear related problems.  The Veteran stated that he suffered an ear injury while stationed in Washington state in 1954, and that he was treated at Fort Lawton near Seattle.  The Veteran also stated that he was treated for ear problems at an Army hospital in Frankfurt, Germany.  A Report of Information shows the RO requested inpatient clinical records through the NPRC.  In April 2010, the NPRC responded that the allegation had been investigated but the information requested could not be reconstructed.  It was suggested that further efforts should be undertaken through Request Code M05 (i.e., Search of Surgeon General's Office (SGOs) records and Sick/Morning Reports).  There is no indication in the record that such effort was undertaken.  The duty to assist requires such development.  Moreover, the Board notes that it appears that prior to 1960, clinical records of Army personnel were usually filed in the Official Military Personnel File and not retired to NPRC in separate shipments by hospitals; significantly, some clinical records were maintained at Clinical Record Libraries at selected treatment facilities.  See NATIONAL ARCHIVES, http://www.archives.gov/st-louis/military-personnel/public/active-duty-medical-records.html.   The Veteran's claimed record of hospitalization "at Fort Lawton near Seattle" should be requested from an alternate source (Clinical Record Library) to the extent there may be a connection to Madigan General Hospital at Fort Lewis, Washington.  

Further, in his January 2012 hearing, the Veteran stated that, following his active service, he was in the Air Force Reserve from 1961 to 1988.  An attempt should also be made to obtain any records from this period of service.  

Finally, though the Veteran has undergone three VA audio examinations, only one of these was able to record audiometric data for his left ear and none were able to record audiometric data for his right.  The examiner from each examination stated that the Veteran was unable or unwilling to provide reliable and valid test results.  
In his January 2012 hearing, the Veteran stated that he simply could not hear any of the testing frequencies in his right ear, and that when he could hear with his left, he responded accordingly.  Further, following his most recent VA examination, the Veteran has submitted opinions from two private treatment providers who both have stated that the Veteran has a complete loss of hearing in his right ear and severe hearing loss in the left ear but did not address whether such hearing loss was related to in-service noise exposure.  See November 2010 A & B Hearing Aid and Audiology Center report and January 2011 opinion from Dr. R.E. of MedFirst Primary Care with attached audiogram.  Given the Veteran's testimony and relevant correspondence from his private treatment providers added to the record since the September 2010 VA examination, the Board finds a basis for affording the Veteran another VA examination and nexus opinion to determine the nature and severity of the Veteran's current bilateral hearing loss and its possible relationship to his active service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should request a search of SGOs records and Sick/Morning Reports in connection with the Veteran's claimed hospitalizations at the Fort Lawton Hospital in Washington state (1954) and from an Army hospital in Frankfurt, Germany (1955).  Also, the Veteran's claimed record of hospitalization "at Fort Lawton near Seattle" should be requested from an alternate source (Clinical Record Library) to the extent there may be a connection to Madigan General Hospital at Fort Lewis, Washington.  See NATIONAL ARCHIVES, http://www.archives.gov/st-louis/military-personnel/public/active-duty-medical-records.html.   

The RO/AMC should document all attempts to obtain these records in the Veteran's claims folder, and if these records are not available, then a formal finding of unavailability should be made and notice given to the Veteran of the same in accordance with 38 C.F.R. § 3.159(e).  

2.  The RO/AMC should attempt to obtain records of the Veteran's service in the Air Force Reserve (433rd Aircraft, Air Lift Wing, Lackland Air Force Base, San Antonio).  The RO/AMC should seek to obtain these records from the NPRC, Air Reserve Personnel Center, and/or other appropriate depository.  All attempts to obtain these records should be documented in the Veteran's claims folder, and if these records are not available, then a formal finding of unavailability should be made and notice given to the Veteran of the same in accordance with 38 C.F.R. § 3.159(e).    

3.  The Veteran should be scheduled for a VA examination before an examiner with the appropriate expertise in diagnosing hearing disabilities.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished. 

Thereafter, in light of the November 2010 A & B Hearing Aid and Audiology Center report and January 2011 opinion from Dr. R.E. of MedFirst Primary Care with attached audiogram, the examiner is asked to answer the following question:

Is it at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's bilateral hearing loss is etiologically related to an incident of the Veteran's military service, including in-service noise exposure and ear problems?  The examiner's discussion must include acknowledgement of the findings reported in the private treatment records referenced above. 

In any event, the examiner is requested to opine whether it is at least as likely as not (i.e. a 50 percent chance or greater) that the audiometric findings in connection with the Veteran's left ear are consistent with noise exposure demonstrated on VA examination in April 2010.  

A clear rationale for all opinions given is needed.  A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  The RO/AMC should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.  

5.  The RO/AMC should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a Supplemental Statement of the Case (SSOC).  The Veteran and his representative should be given the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



